During the examination of the sheriff and over the objection of defendant, *Page 331 
the court stated the law relative to the $50 fee provided by statute as a reward to persons capturing whisky stills. There was no error in this. Every person is supposed to know it, and in the trial of a defendant charged with this offense the jury should have clearly stated to them this law, that they may properly consider it in weighing the testimony of the witnesses who testify. Whether it is a good or bad law, this court expresses no opinion; but the jury should have their attention called to the fact that they may determine how far the reward of $50 would bias the testimony of a witness who is to receive it.
The facts were in dispute, and therefore the general charge as requested was properly refused and the other charges requested were covered by the court in his oral charge.
Let the judgment be affirmed.
Affirmed.